      Case 1:16-cv-06788-PGG-JLC Document 209 Filed 05/05/21 Page 1 of 1




May 5, 2021

VIA ECF

The Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square                                                May 6, 2021
New York, NY 10007

Re:     Mayagüez SA. v. Citigroup, Inc., et al., Case No. 16 Civ. 06788 (PGG) (JLC)

Dear Judge Gardephe:

We write on behalf of all parties to this action. In accordance with paragraph I(D) of Your
Honor’s Individual Rules of Practice (the “Rules of Practice”), Defendants request a 14-day
extension (to which Plaintiff consents) for the parties’ time to file any objections, and responses
to any such objections, to the Report and Recommendation of Magistrate Judge James L. Cott
(the “R&R”) with respect to the parties’ motions for summary judgment.

The R&R, transmitted to the parties on April 30, 2021, is over 70 pages and addresses motions
for summary judgment and related motions filed by both sides under both Colombian and New
York law with respect to Plaintiff’s 11-count complaint. Under the applicable rules, the parties’
objections to the R&R would be due within 14 days of transmittal, i.e., May 14, and responses to
such objections would be due 14 days after service of such objections. See FRCP Rule 72(b).
The following brief extension is requested to permit the parties to assess and address any
potential objections and responses thereto: the parties shall file any objections to the R&R on or
before May 28, 2021; and the parties shall file any responses to any such objections on or before
June 25, 2021.

No extension of time has been sought previously for these deadlines.

Respectfully submitted,

 /s/ Gabriel F. Soledad                                  /s/ Agnès Dunogué
 Juan P. Morillo                                         Adam S. Hakki
 Gabriel F. Soledad                                      Agnès Dunogué
 QUINN EMANUEL URQUHART &                                SHEARMAN & STERLING LLP
 SULLIVAN, LLP                                           599 Lexington Avenue
 1300 I Street NW, Suite 900                             New York, NY 10022
 Washington, D.C. 20005                                  Tel. 212-848-4924
 Tel. 212-849-8000                                       Tel. 212-848-5257
 juanmorillo@quinnemanuel.com                            ahakki@shearman.com
 gabrielsoledad@quinnemanuel.com                         agnes.dunogue@shearman.com
 Attorneys for Plaintiff                                 Attorneys for Defendants
